DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-40 are pending in this application. Claims 1-20 were cancelled.


Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,871,999 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other.
The side-by-side comparison below of claim 21 of the instant application and claim 1 of U. S. Patent No. 10,871,999 B2 clearly shows limitation by limitation matching between the two conflicting claims.  

Instant Application
Patent 10,871,999 B2
21. A method comprising: 

performing the following in a compute environment comprising a first group of compute resources and a second group of compute resources: 










































comparing a cost of cancelling a reservation of the first group of compute resources for a workload and reserving the second group of compute resources for the workload with a threshold, wherein the threshold indicates when overall resource efficiency can be improved in that enough of a preferred criteria can be met to overcome the cost; 

in response to the cost of cancelling the reservation being less than the threshold, migrating the reservation from the first group of compute resources to the second group of compute resources by canceling the reservation for the first group of resource and reserving the second group of compute resources; and 





providing an access list on the reservation that governs access to the second group of compute resources.
1. A method comprising: 

performing the following in a compute environment comprising a first group of compute resources and a second group of compute resources: 

receiving from a requestor, at a first time, a request for a reservation of compute resources in the compute environment, the request comprising a preferred criteria and a required criteria; 

establishing the reservation of the first group of compute resources to meet the required criteria such that a second time is set for a workload to use the first group of compute resources, wherein the second time is after the first time; 

prior to the second time, determining if the preferred criteria can be met by migrating the reservation from the first group of compute resources to the second group of compute resources; 

in response to determining that the preferred criteria can be met by migrating the reservation from the first group of compute resources to the second group of compute resources, migrating the reservation from the first group of compute resources to the second group of compute resources; and 

in response to determining that the preferred criteria cannot be met by migrating the reservation from the first group of compute resources to the second group of compute resources: 

determining, after the second time, that the preferred criteria can be met by migrating the reservation from the first group of compute resources to the second group of compute resources; 

comparing a cost of cancelling the reservation of the first group of compute resources and reserving the second group of compute resources with a threshold, wherein the threshold indicates when overall resource efficiency can be improved in that enough of the preferred criteria can be met to overcome the cost; and

in response to the cost of cancelling the reservation being less than the threshold, migrating the reservation from the first group of compute resources to the second group of compute resources by canceling the reservation for the first group of resource and reserving the second group of compute resources for the workload to use the second group of compute resources to meet the preferred criteria; and 

providing an access list on the reservation that governs access to the second group of compute resources.


Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘999’ is narrower than the instant application. The Patent ‘999’ narrower scope merely specifies “reserving the second group of compute resources for the workload to use the second group of compute resources” in claim 1 which is the same thing compare to “reservation of the first group of compute resources for a workload and reserving the second group of compute resources for the workload” of claim 21 of the instant application, because they are all used for the workload.  

Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 21, 28 and 35 (line3 refers to claim 21):
In line 2, “the following” lacks antecedence basis

Lines 4-6 and 9, it recites “a cost of cancelling a reservation of the first group of compute resources for a workload and reserving the second group of compute resources” in lines 4-6, and “the cost of cancelling the reservation” in line 9. It is not clearly indicated whether the second recitation of “the cost of cancelling the reservation” is the same of different from the first recitation of “a cost of cancelling a reservation… and reserving (i.e., is the cost refers to both cancelling a reservation and reserving? Or just the cost of cancelling the reservation?) For examining purpose, examiner will interpret the cost as the cost of both cancelling a reservation and reserving.

As per claim 40:
In line 4, “the compute resources” lacks antecedence basis. It is uncertain if this term intent to refer to “a first group of compute resources” or “second group of compute resources” as cited in claim 35, lines 3-4. For examining purpose, examiner will interpret as any compute resources.

As per claims 22-27, 29-34 and 36-39:
They are method, system and non-transitory computer-readable medium claims that depend on claims 1, 28 and 35 respectively above. Therefore, they have same deficiencies as claims 1, 28 and 35 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-31, 33-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Pub. 2002/0002578 A1) in view of Favorel et al. (US Pub. 2006/0229920 A1) and further in view of Jones et al. (US Patent. 6,003,061).
Favorel and Jones were cited in the IDS filed on 11/09/2020.

As per claim 21, Yamashita teaches the invention substantially as claimed including A method comprising: 
performing the following in a compute environment comprising a first group of compute resources and a second group of compute resources (Yamashita, Fig. 2, (compute environment), PE3 (as first group of compute resources), PEP(as second group of compute resources); also see Fig. 3, PE, including CPU and Memory (each PE including a group of compute resources (i.e., CPU, memory)): 
comparing a cost of migration for the workload with a threshold, wherein the threshold indicates when overall resource efficiency can be improved in that enough of a preferred criteria can be met to overcome the cost (Yamashita, [0174] lines 3-12, the remaining time of each job is estimated and a migration cost is obtained…Then, it is determined whether or not each job can be moved by making a comparison between the remaining time (as threshold) and the migration cost; [0152] lines 1-5, the remaining time of the job results in Cexec-t. Accordingly…if Cexec-t<Cmigrate, the migration cost of the job is larger than the remaining time (as comparing). Therefore, dynamic scheduling is not performed; Claim 4, lines 2-5, determining device calculates a cost required for the migration process of the first job, and determines whether or not to move the first job to the different processor based on a calculated cost; [0106] lines 4-8, determined whether or not the total execution cost (total execution time) increases due to an overhead by rearrangement. If the total execution cost increases, this scheduling is aborted; [0139] lines 1-2, With the above described cost calculation, the shortest (minimum) execution cost of a job can be obtained; [0235] lines 3-5, migration of a running job in a parallel computer system, thereby improving the use efficiency of computer resources [Examiner noted: comparing the threshold (i.e., remaining time) as to indicating that overall resource efficiency can be improved in that enough of a preferred criteria (i.e., shortest (minimum execution cost)) can be met to overcome the cost, since the migration cost itself indicates the cost to perform the migration, if the migration cost is over the remaining time (threshold), no need to perform migration, in other hand, performing the migration if the execution cost can be improved (i.e., the migration cost is less than the remaining time (threshold)) (as overcome the migration cost and overall resource efficiency can be improved) also see [0155-0157] cost of operations, not relocating a job that is expected to terminate prior to the completion of job relocation); 
in response to the cost of migration being less than the threshold, migrating the allocation from the first group of compute resources to the second group of compute resources (Yamashita, Fig. 2, job moves to PEP; Fig. 3, PE, CPU and Memory, Fig. 9 PE1, 42, migrated to Fig. 10 , PE5,  (as migrating the allocation from the first group of compute resources (i.e., PE1) to the second group of compute resources (PE 5)); Claim 4, lines 2-5, determining device calculates a cost required for the migration process of the first job, and determines whether or not to move the first job to the different processor based on a calculated cost; [0152] lines 1-5, the remaining time of the job results in Cexec-t. Accordingly…if Cexec-t<Cmigrate, the migration cost of the job is larger than the remaining time (as comparing). Therefore, dynamic scheduling is not performed; also see [0157] lines 1-4, Making a comparison between the statistical information of execution time and the overhead time. Not relocating a job that is expected to terminate prior to the completion of job relocation; [Examiner noted: in other hand, if the Cexec-t>Cmigrate, which is cost of migration is less than the remaining time, performing the migration]; [0235] lines 3-5, migration of a running job in a parallel computer system, thereby improving the use efficiency of computer resources).

Although, Yamashita teaches migration for the workload from the first group of compute resources to second group of compute resources, Yamashita fails to specifically teach the migration is cancelling a reservation of the first group of compute resources and reserving the second group of compute resources, and migrating the reservation by canceling the reservation for the first group of resource and reserving the second group of compute resources.

However, Favorel teaches the migration is cancelling a reservation of the first group of compute resources and reserving the second group of compute resources, and migrating the reservation by canceling the reservation for the first group of resource and reserving the second group of compute resources (Favorel, [0031] lines 3-10, if a customer has a seat whose reservation is confirmed (particularly checked in with a published seat number), there can be carried out a search procedure for a better seat if desired, by the steps of allocation according to the invention. In this connection, there is guaranteed to the customer a minimum satisfaction by the seat which is already assigned and a search is carried out for a better seat; [0019] lines 1-2, the steps of allocation are reiterated for each new reservation or cancellation of a seat; [0028] lines 3-8, seats for which the reservation is not yet confirmed, which is to say not finally. These latter seats are included in the present allocation procedure. Upon each repetition of the process according to the invention, these available seats can be reallocated according to the development of the criteria (as migration the resource (i.e., seat) by cancelling the previous reservation of seat and reserving a better seat for new reservation)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Yamashita with Favorel because Favorel’s teaching of migrating the reservation by cancelling the previous reservation and reserving the new reservation would have provided Yamashita’s system with the advantage and capability to allow the system to free the resource that previous reserved in order to enable other requester to use the freed resource which improving the system resource utilization and efficiency.

Both Yamashita and Favorel fail to specifically teach providing an access list on the reservation that governs access to the second group of compute resources.

However, Jones teaches providing an access list on the reservation that governs access to the second group of compute resources (Jones, Fig. 11, 1120 (as access list), 1121, thread ID, 1125, CPU reservation, 1127 owned resources (as second group of compute resources), which is accessed by a thread A (thread ID); Col 19, lines 55-59, the new thread data structure is created on a list of data structures corresponding to threads that are ready to be executed ("the ready list"), which forms a part of a scheduling status data structure used by the scheduler to maintain the status of each thread for scheduling purposes; Col 20, lines 62-67, time-specific scheduling constraint submitted to the scheduler for the sample thread…a deadline…a start time [Examiner noted: providing a complete scheduling list which including all the information that governs to access the group of resources during the time period]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Yamashita and Favorel with Jones because Jones’s teaching of providing thread data structure (as access list) that including all the resource information for scheduling purpose would have provided Yamashita and Favorel’s system with the advantage and capability to allow the system to easily manage the resource reservation among different tasks which improving the system performance and efficiency. 

As per claim 22, Yamashita, Favorel and Jones teach the invention according to claim 21 above. Jones further teaches wherein the reservation is used to guarantee a response time according to compute environment attributes (Jones, Col 6, lines 19-21, a time-specific scheduling constraint that specifies an absolute deadline for a specified quantity of work; Col 15, lines 6-12, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (as to guarantee a response time); also see Col 5, lines 40-50, The resource planner is knowledgeable about all local resources. Each local resource is registered with the local resource planner. The resource planner monitors what activities are allowed to gain access to a resource and how much of the resource may be granted to each activity. The resource planner may manage multiple resources, and the resources it manages may be of different types).

As per claim 23, Yamashita, Favorel and Jones teach the invention according to claim 21 above. Jones further teaches modifying the second group of compute resources according to the reservation (Jones, Col 16, line 58-Col 17 line2, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (step 98 in FIG. 7C). The resource provider then contacts the resource planner to inform the resource planner of the persistent overload condition (step 100 in FIG. 7C). The resource planner may inform an activity that it has consistently overused a resource and initiate a renegotiation by calling the OnOverload() method of the activity. The renegotiation process is subsequently performed; Col 11, lines 61-64, when a persistent overload condition exists. The resource provider may fail operations that exceed reservations. The resource planner may then force a renegotiation of resource reservations to more equitably distribute resource allocation (as to modifying second group of compute resources according to the reservation based on the overload condition)).

As per claim 24, Yamashita, Favorel and Jones teach the invention according to claim 21 above. Jones further teaches identifying at least one of accessible reserved compute resources and free compute resources (Jones, Fig. 6A, 74 Resource planner receives request for resource, 76 are resources available, Yes grant resources; Col 10, lines 59-62, CheckFree(): returns S_True if enough of each resource in the set is free, to reserve the amount associated with that resources…returns a resource set with the same resources as this one, with the amount associated with each resource in the set equal to the amount current free (as identifying if the resources are free (available)).

As per claim 26, Yamashita, Favorel and Jones teach the invention according to claim 21 above. Jones further teaches wherein the reservation is associated with a request comprising at least one request criteria of: a computer operating system, software, network configuration information, a file system configuration and memory requirements (Jones, Col 5, lines 54-56, an activity seeks to reserve resources that it needs before it uses those resources. An activity reserves resources by requesting the reservation of a number of resources from the resource planner. The activity specifies the quantity of each resource it wishes to reserve; Col 6, lines 2-4, The resource provider then permits the activity to use the requested amount of the resource; Col 5, lines 11-20, A "resource," as used herein, refers to a limited hardware or software quantity that is provided by a machine. Examples of resources include CPU time, memory capacity (as reservation is associated with a request comprising memory requirements (quantity/capacity of memory)).

As per claim 27, Yamashita, Favorel and Jones teach the invention according to claim 21 above. Jones further teaches wherein the access list limits use of the second group of compute resources to guarantee a response time for the workload or comprises at least one of credential-based data, performance-based data, and QOS-based data (Jones, Fig. 11, 1140, deadline 900 (as guarantee a response time for the workload), modify the thread data structure, with CPU reservation, and owned resources; Col 6, lines 19-21, a time-specific scheduling constraint that specifies an absolute deadline for a specified quantity of work; Col 20, lines 62-67, time-specific scheduling constraint submitted to the scheduler for the sample thread…a deadline…a start time; Col 15, lines 14-19, If lower importance activities are using sought resources that have been requested by the higher importance requesting activity, these resources are reassigned to be granted to the higher importance requesting activity in order to completely satisfy the resource reservation request).

As per claim 28, it is a system claim of claim 21 above. Therefore, it is rejected for the same reason as claim 21 above. In addition, Jones further teaches a processor; and 3a computer-readable medium storing instructions that, when executed by the processor, cause the processor to (Jones, Fig. 1, 12 CPU, 14 primary memory; Claim 34, a computer system having resources including a processor; Claim 44, a computer-readable medium).


As per claims 29-31 and 33-34, they are system claims of claims 22-24 and 26-27 respectively above. Therefore, they are rejected for the same reasons as claims 22-24 and 26-27 respectively above.

As per claims 35-38, they are non-transitory computer-readable medium claims of claims 21-24 respectively above. Therefore, they are rejected for the same reasons as claims 21-24 respectively above.

As per claim 40, Yamashita, Favorel and Jones teach the invention according to claim 35 above. Jones further teaches wherein the instructions further cause the processor to identify compute resources that currently meet a requestor criteria or could meet the requestor criteria through modifying the compute resources (Jones, Fig. 6A, 74 Resource planner receives request for resource, 76 are resources available, Yes grant resources (as identify compute resources that currently meet a requestor criteria), No TO 80, Are any lower importance activities using? Yes, 82 Steal from lowest importance activity and grant resources (as could meet the requestor criteria through modifying the compute resources); also see Col 5, lines 54-56, an activity seeks to reserve resources that it needs before it uses those resources. An activity reserves resources by requesting the reservation of a number of resources from the resource planner. The activity specifies the quantity of each resource (as requestor criteria) it wishes to reserve).

Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Favorel and Jones, as applied to claims 21, 28 and 35 respectively above, and further in view of Babka (US Pub. 2003/0028656 A1).
Babka was cited in the IDS filed on 05/31/2022.

As per claim 25, Yamashita, Favorel and Jones teach the invention according to claim 21 above. Jones further teaches wherein the first group of compute resources and the second group of compute resources overlap in space (Jones, Col 15, lines 14-19, If lower importance activities are using sought resources that have been requested by the higher importance requesting activity, these resources are reassigned to be granted to the higher importance requesting activity in order to completely satisfy the resource reservation request [Examiner noted: first group of compute resource and second group of resources are within the computing system (see Fig. 10), therefore they are overlap in space]).
	
Yamashita, Favorel and Jones fail to specifically teach the first group of compute resources and the second group of compute resources overlap in space and time.

However, Babka teaches the first group of compute resources and the second group of compute resources overlap in space and time (Babka, Fig. 3A, reservation table, 89 start time, 90 end time, (reservation 1 with requestor user number 1 overlapped in time, 10/1/2001 13:00 to 10/1/2001 14:00); 91 bandwidth, 92 resources (as first resource); [0031] lines 1-8, scheduling engine 16 then queries the corresponding resource usage tables. For instance, if both first FSR 12 and second FSR 14 are required to comply with a particular reservation request, the overlapping resource usage records are obtained from both resource usage tables 42 and 44. Scheduling engine 16 then examines each overlapping usage record to determine whether adding the requested usage to each record would exceed the capacity of the desired resource).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Yamashita, Favorel and Jones with Babka because Babka’s teaching of bandwidth resource that used by the fractionally schedulable resource (FSR) for processing the tasks and overlapped in time would have provided Yamashita, Favorel and Jones’s system with the advantage and capability to allow the system to efficiently utilizing the resource in the same time window (i.e., parallel processing) which improving the system performance and efficiency.

As per claim 32, it is a system claim of claim 25 above. Therefore, it is rejected for the same reason as claim 25 above.

As per claim 39, it is a non-transitory computer-readable medium claim of claim 25 above. Therefore, it is rejected for the same reason as claim 25 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195